AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for the_                               EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                          Mar 04, 2020
                           SARAH A.,
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5032-EFS
                                                                     )
     ANDREW M. SAUL, the Commissioner of Social                      )
                   Security,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 9, is GRANTED IN PART and DENIED IN PART. The
’
              Commissioner’s Motion for Summary Judgment, ECF No. 10, is GRANTED IN PART and DENIED IN PART.
              Judgment is entered in favor of the Plaintiff REVERSING and REMANDING the matter to the Commissioner of
              Social Security for further proceedings consistent with this recommendation pursuant to sentence four of 42 U.S.C. § 405
              (g).

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Edward F. Shea                                on a motion for
      summary judgment.


Date: March 4, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
